Order filed May 3, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-22-00177-CV
                                  ___________
                   TWENTY X HOLDINGS, LLC, Appellant
                                         V.
                              T360X, LLC, Appellee


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2022-02627


                                      ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 215th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On March 31, 2022, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM


Panel Consists of Justices Bourliot, Hassan, and Wilson.